990 So. 2d 9 (2008)
Michael J. CELESTE, Jr. of Celeste & Associates, P.A., as counsel for the Claimant, Appellant,
v.
Lindsay KERNS, Gevity Leasing, and AIG Claims Services, Appellees.
No. 1D07-3453.
District Court of Appeal of Florida, First District.
July 24, 2008.
Rehearing Denied September 18, 2008.
Michael J. Celeste of Celeste & Associates, P.A., pro se, Appellant, West Palm Beach, and Kenneth B. Schwartz of Kenneth B. Schwartz, P.A., West Palm Beach, for Appellant.
Howard L. Wander of Kelley, Kronenberg, Gilmartin, Fichtel & Wander, Greenacres, for Appellees.
PER CURIAM.
AFFIRMED. See Lowry v. Cent. Leasing Mgmt., Inc. & Zurich N. Am., 988 So. 2d 1113 (Fla. 1st DCA 2008) (certifying question on rehearing).
BARFIELD, KAHN, and BENTON, JJ., concur.